Citation Nr: 0635257	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  02-13 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for skin disability, to 
include recurrent eczema and contact dermatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran had 20 years active duty service ending with his 
retirement in July 1975.  

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  He testified at 
a hearing before the RO in December 2002.  This matter was 
remanded in August 2004 and November 2005 for further 
development.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).



FINDING OF FACT

A skin disability, to include recurrent eczema and contact 
dermatitis, was not manifested during the veteran's active 
duty service or for many years thereafter, nor is any current 
skin disability otherwise related to service or to a service-
connected disability.



CONCLUSION OF LAW

A skin disability, to include recurrent eczema and contact 
dermatitis, was not incurred in or aggravated by the 
veteran's active duty service, nor is skin disability 
proximately due to a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in September 
2001.  The letter predated the April 2002 rating decision.  
See id.  Subsequently, the veteran was issued VCAA letters in 
August 2004 and January 2006.  Collectively, the VCAA letters 
notified the veteran of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. 
No. 1-2004 (Feb. 24, 2004).  Collectively, the September 
2001, August 2004, and January 2006, letters have clearly 
advised the veteran of the evidence necessary to substantiate 
his claim. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  
       
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection but there has 
been no notice of the types of evidence necessary to 
establish a disability rating nor the type of evidence 
necessary to establish an effective date.  Despite the 
inadequate notice provided to the veteran, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
veteran letters in September 2001, August 2004, and January 
2006, in which it advised him of the evidence necessary to 
support his service connection claim.  Since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA and 
private medical records.  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains a VA 
examination performed in August 2004, with addendum opinions 
of record.  The examination report obtained is thorough and 
contains sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

The issue before the Board involves a claim of entitlement to 
service connection for a skin disability, to include 
recurrent eczema or contact dermatitis.  The veteran contends 
that his skin disability is as a result of stress, high blood 
pressure, and bronchial asthma.  The Board notes that service 
connection is in effect for bronchial asthma, rated 30 
percent disabling, effective October 1996.  Service 
connection is not in effect for hypertension.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A May 1956 service medical record reflects that the veteran 
sought treatment for acne.  An examination performed for 
separation purposes in April 1975 reflects that his skin, 
lymphatics, were clinically evaluated as normal.  

A May 1988 VA examination report reflects a diagnosis of 
recurrent eczema, and contact dermatitis to poison ivy and 
poison sumac.

An April 1995 outpatient treatment record from Barnall Army 
Community Hospital reflects that the veteran complained of 
spots on the left side of his face.  Upon physical 
examination, the examiner diagnosed actinic keratosis.  A May 
1995 treatment record also reflects an assessment of actinic 
keratosis.

An August 1998 VA outpatient treatment record reflects 
complaints of a scaly, itchy rash over the right hand 
fingers.  The assessment was eczema.

An undated (presumably 2002) opinion from the veteran's 
private physician, Scott E. Blattman, M.D., reflects an onset 
of asthma in the 1960s, more specifically in 1968, with the 
onset of symptoms of shortness of breath, wheezing and cough.  
Dr. Blattman also noted that the veteran had symptoms 
suggestive of and consistent with a diagnosis of eczema.  His 
eczema symptoms began in the 1970s and have been controlled 
with topical steroid use of various kinds.  The physician 
opined that the diagnoses of asthma and eczema are in many 
patients linked.  These diagnoses in combination are seen in 
the same patients or in the same families.  In the veteran, 
they were not of the same onset in his lifespan, but are now 
in very similar timing with their waxing and waning symptoms 
recurrence.  Dr. Blattman opined that his eczema and asthma 
seem very much to be linked together.

In August 2004, the veteran underwent a VA examination.  The 
veteran reported a diagnosis of eczema affecting his hands 
with severe pruritus was rendered at the VA hospital in 1988.  
He reported a history dating back to 1975 where he had a rash 
on his hands while in the military service, although he 
states that he did not report for sick hall for it at that 
time.  He claimed that his bronchial asthma and eczema go 
"hand in hand."  He reported a skin rash on the back of his 
hands during the summer months.  It can affect his torso, 
back, and all four extremities, usually worse during the 
winter.  The examiner noted moderate-to-severe pruritus of 
his extremities related to the rash.  The rash was red, 
erythematous with dry flaky skin.  The diagnosis was 
eczematoid dermatitis less likely than not related to his 
service-connected bronchial asthma.  A December 2004 addendum 
opinion states that it is less likely than not that his 
current skin condition is related to any injury or disease 
during military service.  In January 2006, the same examiner 
reviewed the service medical records and noted no treatment 
of a skin disease from 1955 to 1975.  The examiner also 
acknowledged Dr. Blattman's opinion.  The examiner opined 
that the eczema is less likely than not related to the 
veteran's asthma, as the diagnosis of asthma was rendered 20 
years prior to developing eczema, therefore they are 
unrelated.

The Board has thoroughly reviewed the evidence of record, as 
summarized above, and including the veteran's December 2002 
testimony.  Other than a complaint of acne in May 1956, the 
veteran's service medical records are devoid of any treatment 
for eczema or dermatitis.  Moreover, in April 1975, the 
veteran's skin was clinically evaluated as normal.  

Post-service, the first objective medical evidence of a skin 
disability was in May 1988, when diagnoses of recurrent 
eczema and contact dermatitis were rendered.  Subsequent 
treatment records reflect a diagnosis of eczema in August 
1998.  As noted, service medical records are devoid of any 
complaints of or treatment for eczema and dermatitis, and 
thus diagnoses of eczema and dermatitis were initially 
rendered approximately 13 years after separation from 
service.  There is no evidence to support that any current 
eczema is etiologically related to service.

The veteran has also claimed that his eczema developed due to 
his service-connected bronchial asthma.  The Board 
acknowledges Dr. Blattman's opinion that the veteran's asthma 
and eczema may be linked together.  In forming this opinion, 
however, the physician relies on the veteran's contention 
that his eczema symptoms began in the 1970s.  Such assertion 
is not supported by the objective evidence of record.  As 
noted, an initial diagnosis was not rendered until May 1988, 
approximately 13 years after separation from service.  The 
Board is not bound to accept medical opinions that are based 
on history supplied by the veteran, where that history is 
unsupported by the evidence.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  Moreover, a VA 
examiner reviewed the veteran's claims folder and examined 
the veteran, and opined that the eczema was less likely than 
not related to his asthma, as a diagnosis of asthma was 
diagnosed decades prior to developing eczema, and are 
unrelated.  The Board accepts this opinion as probative 
medical evidence on the subject, as it was based on a review 
of all historical records and a thorough examination and it 
contains detailed rationale for the medical conclusions.  See 
Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of 
the examination report, and the fact it was based on a review 
of the applicable record, the Board finds that it is 
probative and material to the veteran's claim.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).  The Board also views the 
examine's opinion that the asthma and skin disorder are 
unrelated as evidence against any finding of aggravation of 
the skin disability by the asthma.  There is otherwise no 
medical evidence of record to support an etiological 
relationship to his service-connected asthma, and the veteran 
has not been shown to have the medical expertise necessary to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In summary, there is no probative evidence of eczema in 
service.  Moreover, there is no probative evidence of a nexus 
between the veteran's eczema and his period of active duty 
service, nor is there medical evidence of a causal 
relationship, between his eczema and his service-connected 
bronchial asthma.  Thus, service connection for skin 
disability, to include recurrent eczema and contact 
dermatitis, is not warranted.  This is a case where the 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


